Citation Nr: 0639125	
Decision Date: 12/15/06    Archive Date: 01/04/07

DOCKET NO.  99-08 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for a right knee 
disability.  


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

N. McElwain, Associate Counsel



INTRODUCTION

The veteran had active service from July 1974 to August 1978.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of March 1999 by the 
Department of Veterans Affairs (VA) Roanoke, Virginia 
Regional Office (RO).


FINDING OF FACT

The competent evidence does not indicate that the veteran's 
right knee disorder was incurred in active duty or during a 
qualified training period or is related to any incident 
therein. 


CONCLUSION OF LAW

The criteria for service connection for a right knee 
disability have not been met.  38 U.S.C.A. §§ 101(24), 106, 
1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

In May 2001, the agency of original jurisdiction (AOJ) sent a 
letter to the veteran providing the notice required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Although the 
notice post-dated the initial adjudication, the claim was 
subsequently readjudicated, without taint from the prior 
decision, no prejudice has been alleged by the veteran, and 
none is evident from the record.  Because service connection 
has been denied, any question as to the appropriate 
disability rating or effective date is moot, and there can be 
no failure-to-notify prejudice to the veteran.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
VA has also done everything reasonably possible to assist the 
veteran with respect to his claim for benefits, such as 
obtaining medical records, and fulfilling all Board remand 
requests.  Consequently, the duty to assist and notify has 
been met.  

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  To 
establish service connection for the claimed disorder, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  Service connection may 
also be granted for disability resulting from disease or 
injury incurred in or aggravated while performing active duty 
for training (ACDUTRA), injury incurred or aggravated while 
performing in active duty for training (INACDUTRA), or acute 
myocardial infarction, cardiac arrest, or cerebrovascular 
accident occurring during such training.  See 38 U.S.C.A. 
§§ 101(24), 106, 1110, 1131.  

The veteran asserts that he injured his right knee in 1975 
while playing basketball.  The only service medical record 
reporting knee pain is dated in March 1976, however, and it 
reports a complaint of knee and leg pain after a jogging 
injury.  The veteran was noted to have full range of motion, 
no crepitus, no deformity, and no edema.  He was assessed 
with pulled muscles and prescribed Tylenol.  No knee 
disability was diagnosed.  The service medical records do 
report a left ankle injury while playing basketball in 1975, 
but the record reports no complaint or treatment pertaining 
to the right knee.  Subsequent service medical records do not 
report any right knee complaints or treatment and the May 
1978 separation examination reports normal findings as to the 
lower extremities.  

A 1982 Naval Air Reserve Unit examinations reported a 
negative history as to "trick' or locked knee," 
"lameness," or "bone, joint, or other deformity," and the 
physical examination indicated normal findings as to the 
lower extremities.  Private (worker's compensation) treatment 
records dating in December 1983 and January 1984 note the 
veteran's complaints of a "new right knee condition".  A 
1985 Reserve examination record reports normal findings as to 
the lower extremities and negative histories as to a "trick' 
or locked knee" or any "bone, joint or other deformity."  
Reserve medical records, dating up to January 1987, report no 
treatment for the right knee.  

As stated above, the claims file includes private medical 
records, which date from June 1980 to April 2000, reporting 
treatment and opinions, including some pertaining to a 
workman's compensation claim sought by the veteran for a 
right knee disability dating from April 1992.  A May1992 
worker's compensation treatment record reports the veteran's 
complaint of right knee pain, and the magnetic resonance 
imaging (MRI) report showed a "medial meniscus tear, small 
joint effusion, and probably some articular cartilage 
damage."  The veteran was also noted to have degenerative 
arthritis in the right knee and "probably old 
osteochondritis dissecans right medial femoral condyle."  
The veteran underwent an arthroscopic medial meniscectomy in 
December 1992.  A 1994 statement from the treating physician 
states the physician's opinion that the meniscus tear was 
likely to be caused by an injury, although it could happen 
just from repetitive wear and tear.  He added that the 
"arthritic change was probably related to degenerative wear 
and tear, following what most likely represented an area of 
what is called osteochondritis dissecans, which develops in 
childhood and can predispose you to later arthritic 
problems."  The records indicate continuous treatment for 
the veteran's right knee pain, with other physicians also 
opining that the meniscus tear "is clearly occupationally 
related and the osteoarthritis is clearly aggravated by 
repetitive work-related stresses," and that the knee 
condition "is a result of his work-related injuries."  See 
June 1996 physician's statement; February 1997 and December 
1997 treatment record; and February 1998 physician's 
statement.  

In 2002, the veteran underwent a QTC examination, where he 
reported a history of an initial right knee injury while at 
the training center in the Naval Reserves with a subsequent 
medial meniscus tear.  The veteran also stated that he re-
injured his knee playing on the Naval Basketball Team.  The 
examiner diagnosed the veteran with status-post trauma with 
medial meniscal tear and partial meniscectomy with residual 
symptomatic osteoarthritic changes.  He opined that it was 
more likely than not that the veteran's right knee disorder 
was "directly related to his service history due to the 
veteran's history of injury during his military career as 
well as his history of activities of standing and walking on 
metal decks for long periods of time."  It is apparent that 
the examiner based his statement on the veteran's reported 
history, rather than a review of the evidence of record.  
Mere recitation of the veteran's self-reported lay history 
does not constitute competent medical evidence, however.  
LeShore v. Brown, 8 Vet. App. 406 (1996).  As stated above, 
the veteran's service medical records do not indicate any 
injury to the knee and the veteran's meniscus tear occurred 
post-service in his civilian position, rather than his 
Reserve position.  

Due to the 2002 examiner's erroneous reliance on the 
veteran's history, the veteran underwent another QTC 
examination in 2004.  The October 2004 QTC record reports a 
summary of the veteran's medical history regarding his right 
knee, and opines that it is "less likely that the veteran's 
March 1976 right knee treatment record resulted in the 
veteran's current pathology and subsequent surgical 
intervention," and it was "more likely associated with a 
post-service injury."  

Based on the absence of a right knee diagnosis in active duty 
service or Reserve service, the private treatment records 
associating the veteran's right knee disability to a non-
service cause, and the 2004 QTC opinion, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim.  Consequently, service connection for a right knee 
disability is denied.


ORDER

Service connection for a right knee disability is denied.  



____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


